Exhibit 99.1 For Immediate Release Investor Contact: Chris Meyers Media Contact: Meredith Gremel Executive Vice President& CFO Vice President Corporate Affairs and Communications (616) 878-8023 (616) 878-2830 SpartanNash Announces Fourth Quarter and Fiscal Year 2016 Financial Results Consolidated Net Sales Increased 3.4% Despite Deflationary Environment Reported Fourth Quarter EPS from Continuing Operations of $0.34 per Diluted Share; Adjusted Fourth Quarter EPS from Continuing Operations of $0.53 per Diluted Share Long-Term Debt Decreased $55.7 Million in Fiscal 2016 GRAND RAPIDS, MICHIGAN – February 22, 2017 – SpartanNash Company (the “Company”) (Nasdaq: SPTN) today reported financial results for the 12-week fourth quarter and 52-week year ended December 31, 2016. Fourth Quarter Results Consolidated net sales for the fourth quarter increased to $1.83 billion from $1.77 billion in the prior year quarter, driven by increases in the food distribution and military segments and the timing of the New Year’s Day holiday.
